Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22, 23 are allowance over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 9,824,018 B2 discloses  a driver configured to monitor requests within an input/output (I/O) stack of a virtual machine; and a cache manager configured for operation within the virtual machine, the cache manager to service a first request, of the monitored requests, using a de-duplication cache in response to associating the first request with a data identifier in cache metadata maintained within the virtual machine, the data identifier corresponding to data admitted into the de-duplication cache by the virtual machine, wherein: to service the first request, the cache manager sends the data identifier from the virtual machine to the de-duplication cache and the cache manager comprises one or more of a circuit, programmable logic, firmware, and instructions stored on a non-transitory storage medium.
However, prior art does not explicitly teach searching an accelerator image repository based on  first acceleration function and the first acceleration performance to determine a first image that meets the acceleration requirement and to obtain a first descriptor and a first accelerator model of the first image, wherein the first descriptor  is the first identifier or first . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195